DETAILED ACTION
This action is responsive to the application filed on March 12, 2020.
Claims 1-13 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Foreign Priority
The foreign priority date considered for this application is July 04, 2019.

Drawings 
The drawings filed on March 12, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated March 12, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
  	The abstract of the disclosure is objected to because recites same language of independent claim 1 instead of a summary of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
  	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for including a first controller which processes data…” and “means for including a second controller whose data processing speed is faster than the data processing speed of the first controller…” in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goda (US Pub. No. 2009/0323111).
  	With respect to claim 1, Goda teaches an information processing apparatus (see figures 1-2) comprising:   	a first integrated circuit that includes a first controller which processes data obtained from a device and which controls operations of the device; and 
a second integrated circuit that includes a second controller whose data processing speed is faster than a data processing speed of the first controller (see figures 1, 3-4, 10, 12, 14, 16, 18 (and related text) and paragraph [0034], a multifunction peripheral (MFP) 10 having an integrated information processing controller 200 and image processing controller 100).   	wherein, when the second controller performs a second process with greater priority than a first process after start of the first process and before completion of the first process, the second controller determines whether or not the first controller is to restart the first process on a basis of a condition defined as to data subjected to the first process (see paragraph [0009] and figure 6 (and related text), an image forming apparatus includes a hardware rendering unit configured to execute rendering; a detecting unit configured to detect an interrupt by an event having higher priority than the rendering; a suspending unit configured to suspend the rendering being executed by the hardware rendering unit if the interrupt is detected while the hardware rendering unit is executing the rendering; and a software rendering unit configured to execute rendering if the interrupt is detected by the detecting unit while the hardware rendering unit is executing the rendering. See paragraphs [0057]-[0058], a priority interrupt detection table. The priority interrupt detection table is used by the image processing controller 100 or the information processing controller 200 to decide an interrupt process that should be preferentially processed by the image processing controller 100. See paragraphs [0070]-[0071], [0076], [0085], in step S111, the image processing controller 100 waits until the process that should be executed with higher priority than the hard rendering ends. After the process ends, the process returns to step S104, and the hard rendering restarts. See paragraphs [0100], [0107], [0127], [0130], at timing T204, the image processing controller 100 receives an interrupt of a copy job as a priority interrupt. Then, the image processing controller 100 suspends the hard rendering and issues a priority job detection command to the information processing controller 200. At timing T205, having received the priority job detection command, the information processing controller 200 starts soft rendering. At timing T206, the information processing controller 200 detects the end of the soft rendering and issues a soft rendering end notification or command to the image processing controller 100. Furthermore, see figures 7, 9-10, 12, 14, 16, 18 (and related text)).   	With respect to claim 2, Goda teaches wherein the condition is defined as to a degree of priority in execution of the first process on the data subjected to the first process (see paragraph [0058] and figure 6 (and related text), The priority interrupt detection table illustrated in FIG. 6 may be stored in the nonvolatile ROM 1110 of the image processing controller 100 or in the HDD 2140 of the information processing controller 200. The content of the priority interrupt detection table may be uniquely decided or may arbitrarily set by a user via the operation unit 180 or the LAN 40. In the example illustrated in FIG. 6, the highest priority is placed on a copy job, and the degree of priority decreases in the following order: a send job, a PDL job, a FAX job, and so on. The interrupts to which priority is given in the priority interrupt detection table are not limited to jobs, and may include a state where paper is put on a feeder, for example).  	With respect to claim 3, Goda teaches wherein the degree of priority is defined on a basis of time limitation between execution of the first process on a first part of the data subjected to the first process and execution of the first process on a second part of the data, the second part of the data being included in the data subjected to the first process and being subsequent to the first part of the data (see figures 10, 12, 14, 16, 18 (and related text) and paragraphs [0084], [0094], [0097]-[0098], [0100], timing chart between controllers/processes performing the interruptions).
  	With respect to claim 4, Goda teaches wherein the data subjected to the first process is a plurality of pieces of packet data (see paragraphs [0034], [0039], [0044], an image processing controller 100 mainly performs image processing. An information processing controller 200 mainly performs information processing. The image processing controller 100 and the information processing controller 200 are mutually connected via a local communication line 70. The image processing controller 100 and the information processing controller 200 control input/output of image data from/to the scanner unit 140 and the printer unit 120 on the basis of instructions from the operation unit 180 or the host PC 20 or 21. For example, image data scanned by the scanner 140 is accumulated in a memory inside the image processing controller 100 or the information processing controller 200, is output to the host PC 20 or 21, or is printed by the printer unit 120).  	With respect to claim 5, Goda teaches further comprising:  	a holding unit that holds determination information and content information in association with each other, the determination information being information about the determination, the content information being information about data content, wherein the second controller obtains the content information for the data subjected to the first process, and determines whether or not the first controller is to restart the first process from the determination information which is held in the holding unit in association with the obtained content information (see figures 5A-5C and 9-19 (and related text), table storing data indicating how to switch among controllers and processes).  	With respect to claim 6, Goda teaches further comprising: 	a storage unit that stores data (see figures 3-4 (and related text), imaging processing controller 100 with memory storage and information processing controller 200 with memory storage) and   	a transmitting unit that transmits, to the second integrated circuit, the data subjected to the first process on each piece of packet data (see figure 1 (and related text), operation unit 180),   	wherein the second integrated circuit (see figures 3-4 (and related text), imaging processing controller 100 with memory storage and information processing controller 200 with memory storage) further includes   		a storage controller that controls storage of transmitted data in the   	storage unit, the transmitted data being transmitted from the transmitting   	unit (see figures 3-4 (and related text), imaging processing controller 100 with memory storage and information processing controller 200 with memory storage), and   		a first communication path that connects the second controller to the  	storage controller (see figures 1 and 3-4 (and related text)),   	wherein, when the first controller is to perform the first process, the first controller obtains the data which is subjected to the first process and which is stored in the storage unit, and performs the first process on the obtained data (see figures 1, 3-4, 10, 12, 14, 16, 18 (and related text) and paragraph [0034], a multifunction peripheral (MFP) 10 having an integrated information processing controller 200 and image processing controller 100).  	wherein the second controller obtains, through the first communication path, data stored in the storage unit, and performs the second process on the obtained data (see figures 1, 3-4, 10, 12, 14, 16, 18 (and related text) and paragraph [0034], a multifunction peripheral (MFP) 10 having an integrated information processing controller 200 and image processing controller 100), and   	wherein, when the second controller is performing the second process, a second communication path and a third communication path are different from the first communication path, the second communication path being a communication path through which data transmitted from the transmitting unit to the storage controller passes, the third communication path being a communication path through which data transmitted from the storage unit to the first controller passes  (see figures 1, 3-4, 10, 12, 14, 16, 18 (and related text), plurality of communication paths among controller and processes).  	With respect to claim 8, Goda teaches wherein the second integrated circuit further includes a second connecting unit that is capable of being connected to the first integrated circuit, and wherein, when the first controller is to restart the first process, the second controller transmits, to the first controller, information about data having been subjected to the first process (see paragraphs [0034]-[0038] and figures 1 and 3-4 (and related text), the image processing controller 100 performs image processing by connecting to the scanner unit 140 as an image input device or the printer unit 120 as an image output device. Also, the image processing controller 100 inputs/outputs images by connecting to a public line (WAN: Wide Area Network) 50 or the like).  	With respect to claim 9, Goda teaches wherein, when the first controller has restarted the first process, if the second process has been completed and the first process has not been completed, the second controller takes over the first process having been performed by the first controller, and restarts the first process (see paragraph [0009] and figure 6 (and related text), an image forming apparatus includes a hardware rendering unit configured to execute rendering; a detecting unit configured to detect an interrupt by an event having higher priority than the rendering; a suspending unit configured to suspend the rendering being executed by the hardware rendering unit if the interrupt is detected while the hardware rendering unit is executing the rendering; and a software rendering unit configured to execute rendering if the interrupt is detected by the detecting unit while the hardware rendering unit is executing the rendering. See paragraphs [0057]-[0058], a priority interrupt detection table. The priority interrupt detection table is used by the image processing controller 100 or the information processing controller 200 to decide an interrupt process that should be preferentially processed by the image processing controller 100. See paragraphs [0070]-[0071], [0076], [0085], in step S111, the image processing controller 100 waits until the process that should be executed with higher priority than the hard rendering ends. After the process ends, the process returns to step S104, and the hard rendering restarts. See paragraphs [0100], [0107], [0127], [0130], at timing T204, the image processing controller 100 receives an interrupt of a copy job as a priority interrupt. Then, the image processing controller 100 suspends the hard rendering and issues a priority job detection command to the information processing controller 200. At timing T205, having received the priority job detection command, the information processing controller 200 starts soft rendering. At timing T206, the information processing controller 200 detects the end of the soft rendering and issues a soft rendering end notification or command to the image processing controller 100. Furthermore, see figures 7, 9-10, 12, 14, 16, 18 (and related text)).  	With respect to claims 10-12, the claims are directed to a semiconductor device that corresponds to the information processing apparatus recited in claims 1-3, respectively (see the rejection of claims 1-3 above; wherein Goda also teaches such a device in figures 1 and 3-4). 	With respect to claim 13, the claim is directed to an information processing apparatus that corresponds to the information processing apparatus recited in claim 1, respectively (see the rejection of claim 1 above; wherein Goda also teaches such apparatus in figures 1-2).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Nomura et al. (US Pub. No. 2002/0105674) set forth a display section of a scanner is connected to a printer controller of a printer via a bus line, so that detailed information regarding the scanner the printer and so on is controlled by the printer controller. Both display contents respectively regarding the printer or the scanner are stored in a VRAM of the printer controller. Because of this, the detailed information regarding the printer is displayed on the display section of the scanner, which is a large LCD. This provides an image forming system, which notifies a user of the detailed information of the printer in a such manner that the user can easily understand the detailed information, when the scanner and the printer, each of which can be used independently, are combined as a system (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192